Citation Nr: 1020742	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  04-42 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a hernia.  


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Private 
Attorney


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to January 
1970, with additional periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA) in the Guard 
from June 1984 to October 2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Veteran indicated on his December 2004 VA Form 9 that he 
wished to testify at a Board hearing.  In June 2007 
correspondence, he withdrew the hearing request for all 
issues except entitlement to service connection for right hip 
and low back disorders which were discussed during a June 
2009 Board hearing.   

This case was previously before the Board in September 2009 
at which time the claim was remanded for further development.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDING OF FACT

There is no evidence that a hernia was incurred during the 
Veteran's ACDUTRA or INACDUTRA and no competent medical 
evidence linking the Veteran's current residuals of a hernia 
with his periods of ACDUTRA or INACDUTRA.


CONCLUSION OF LAW

Service connection for residuals of a hernia is not 
established. 38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of INACDUTRA during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); see 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998).  An 
individual who has served only on active duty for training 
must establish a service-connected disability in order to 
achieve veteran status.  Paulson v. Brown, 7 Vet. App. 466 
(1995); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Service connection is also permissible for disability 
resulting from disease or injury incurred in or aggravated by 
ACDUTRA or for disability resulting from injury - but not 
disease - incurred or aggravated during INACDUTRA.  38 
U.S.C.A. § 101(22) and (23); 38 C.F.R. § 3.6.  The 
presumptions of soundness and aggravation do not apply to 
periods of ACDUTRA or INACDUTRA.  See Biggins, 1 Vet. App. at 
477.  Generally, service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).



Factual Background

A review of the Veteran's active duty service treatment 
records (1968 to 1970) shows no complaint or treatment 
regarding a hernia.  Significantly, an October 1969 Report of 
Physical Examination for separation found the Veteran's 
abdomen and viscera (to include hernia) clinically normal.

A review of the Veteran's National Guard service treatment 
records shows a periodic Report of Medical Examination dated 
in May 1989 which shows a normal abdomen and viscera and 
specifically notes "no hernia."  A periodic Report of 
Medical Examination dated in December 1992 reflects that the 
Veteran was diagnosed with a hiatal hernia which was 
occasionally symptomatic.  Several subsequent treatment 
records reflect that the Veteran continued to be diagnosed 
with a hiatal hernia.  Specifically, a March 2002 National 
Guard service treatment record notes a history of hiatal 
hernia.  Also, an April 2003 private treatment report notes a 
diagnosis of hiatal hernia.    

Analysis

The Board finds that the preponderance of the evidence is 
against service connection for residuals of a hernia.  
Initially, there is no medical evidence in the record that 
links the Veteran's current residuals of a hiatal hernia to 
active military service.  While there is evidence that the 
Veteran had residuals of a hernia while on ACDUTRA, there is 
no evidence that his current residuals of a hernia were 
incurred during ACDUTRA.  While the Veteran contends that his 
hernia occurred during ACDUTRA training, there is no credible 
medical evidence of any causal link between the residuals of 
a hernia and his service. The medical evidence makes no 
mention of his Guard service as the cause for the hernia.  
Furthermore, the Veteran has not submitted any evidence that 
his residuals of a hernia were aggravated during ACDUTRA.  As 
above, the presumption of aggravation does not apply with 
regard to the Veteran's ACDUTRA service as he has no service 
connected disorders.  See Biggins, 1 Vet. App. at 477; 
Paulson, 7 Vet. App. at 470-71.  Therefore VA is not required 
to obtain an opinion regarding aggravation of the Veteran's 
residuals of a hernia during ACDUTRA service.  

The Board acknowledges the Veteran's statements that his 
residuals of a hernia are related to his military service.  
However, the Veteran has failed to provide any more details 
with regard to an in-service hernia which could help 
substantiate his claim.  In the initial October 2003 claim 
the Veteran indicated that the hernia began in 1985.  
However, as above, the Veteran's December 1989 examination 
report was negative for a hernia and the first indication of 
a hernia is the December 1992 examination report.  As such, 
the Board finds that the Veteran is not credible with regard 
to his account of when he first experienced a hernia.  

In light of the aforementioned, the Board concludes that 
service connection for residuals of a hernia must be denied.  
As reflected by the discussion above, the preponderance of 
the evidence is against the Veteran's claim. As such, the 
benefit-of-the- doubt rule does not apply.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by letter 
dated November 2003.  Notice regarding rating criteria and 
effective date provisions was provided in March 2006 and the 
Veteran's claim was readjudicated in a January 2010 
Supplemental Statement of the Case.  Furthermore, as service 
connection has been denied for the claim for residuals of a 
hernia, any questions regarding the rating criteria or 
effective date provisions are moot.  Moreover, the record 
shows that the appellant was represented by a private 
attorney throughout the adjudication of the claim.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained active duty service treatment records and 
Guard service treatment records, assisted the Veteran in 
obtaining evidence, and afforded him the opportunity to give 
testimony before the Board although he declined to do so with 
respect to the hernia issue.  In April 2008 the RO informed 
the Veteran that Riverside Methodist Hospital had not 
responded to the RO's request for records.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the claims file; and the Veteran 
has not contended otherwise.

VA need not conduct an examination with respect to the claim 
decided herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim. 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 
20 Vet. App. 79 (2006), in disability compensation (service 
connection) claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, there is no competent evidence that suggests a 
causal link between the Veteran's residuals of a hernia and 
any incident of active military service, ACDUTRA, or 
INACDUTRA. See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 
3.159 (c)(4).  Also, the presumption of aggravation does not 
apply with regard to the Veteran's ACDUTRA/INACDUTRA service 
as he has no service connected disorders.  See Biggins, 1 
Vet. App. at 477; Paulson, 7 Vet. App. at 470-71. Therefore 
VA is not required to obtain an opinion regarding aggravation 
of the Veteran's residuals of a hernia during 
ACDUTRA/INACDUTRA service.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for residuals of a hernia is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


